Citation Nr: 0419131	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-19 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1971 to 
February 1973.  Service in Thailand from October 1972 to 
February 1973 is indicated by the evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  The veteran does not have a lumbar spine disability 
attributable to active military service.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.303, 3.304 (2003).

2.  The veteran does not have a lumbar spine disability that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 3.102, 3.303, 3.304 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The record shows that after basic military training the 
veteran served as a billeting clerk at a military base in 
Oklahoma for most of his military service.  He was then 
assigned as a mail processing specialist at the Don Muang 
Royal Thai Airport in Bangkok, Thailand, arriving there in 
October 1972.  He departed Thailand for discharge from the 
service in February 1973.  The veteran's service medical 
records (SMRs) show no treatment for or diagnosis of PTSD or 
lumbar spine disability.  

The SMRs show that in November 1972, shortly after arrival in 
Thailand, the veteran reported to sick call and stated that 
he wanted out of the service "before I explode."  He stated 
that he didn't feel like he had any disorder that required 
medical help, but, if it was necessary to help him remove 
himself from the service, he wanted to see a psychiatrist.  
He told the examiner, who was not a physician, that "Uncle 
Sam" had nothing for him, and that his main objective was to 
remove himself from military control as soon as possible.  
The examiner noted that the veteran appeared to be a 
talkative, aggressive, hostile individual who placed a 
disproportionate emphasis on his inadaptability to military 
service.  He assessed the veteran's judgment to be impaired, 
his insight poor, and his maturity still to be in the 
adolescent stage.  On a follow-up visit to the same examiner 
a few days later, the examiner noted that the veteran 
revealed more of his background, leading to the examiner's 
assessment that the veteran was having problems with military 
Standards of Conduct.  The veteran had never been able to 
justify standards of behavior imposed on him at home, and the 
rebellion against those family standards had been transferred 
to his rebellion against the Standards of Conduct imposed by 
the service.  

The veteran claims service-connection for PTSD based on his 
own account of being attacked on a street in Bangkok.  At a 
March 2004 hearing before the undersigned Veterans Law Judge, 
the veteran testified that he did not report the incident to 
either the police or military authorities.  The veteran 
claims his PTSD is manifested by multiple symptoms.  The 
veteran has been participating in a PTSD support group at the 
Jefferson Barracks Division of the VA Medical Center (VAMC) 
in St. Louis, Missouri.  

A treatment note from June 2001 notes the veteran reported 
hearing children's voices from Vietnam.  Seen for a consult 
with a new care provider in July 2001, the veteran averred 
that he had PTSD.  The clinical psychologist with whom he 
met, R.S., Ph.D., noted that the veteran has been treated for 
depression related to multiple drug abuse.  The record 
indicates, and the doctor noted, that the veteran has a 30-
plus-year history of abuse of cocaine, crack, heroin, and 
marijuana, for which he underwent detoxification in 2001 at 
VAMC St. Louis.  The veteran related to the examiner that 
when he left Oklahoma he spent approximately one week in 
Vietnam before being sent to Thailand.  He reported hearing 
combat, but not actually being in combat, nor being directly 
involved in the taking of a life or witnessing death.  He 
also said he was unsure of his activities due to heavy drug 
use.  The veteran related that he was discharged from the 
service due to poor adjustment to the military, and for 
hearing voices which he, the veteran, associated with heavy 
use of illegal drugs.

In a very brief treatment note of March 2002, J.C., M.D., a 
VA staff psychologist, noted that the veteran had active 
symptoms of PTSD, and assessed chronic PTSD, but without any 
further explanation or clarification, and no reference to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  

The report of a psychological assessment given in August 2002 
is of record.  In that report, the examiner noted that the 
veteran told of having active symptoms of PTSD, including 
hyperarousal, nightmares, flashbacks, intrusive experience, 
and avoidance.  The examiner reported an account the veteran 
gave to Dr. J.C. that he had served two years as a military 
policeman and had engaged in active combat, where, he 
averred, he had witnessed small children, some carrying 
explosives, being killed.  He told Dr. J.C. that "you have 
to protect yourself and shoot them.  I see faces, I hear 
screams, it never stops."  He told the examiner that he 
hears voices in different languages, some of which have told 
him to hurt or kill someone.  He also reported seeing faces 
of people he saw die.  

This examiner noted that the veteran's VA record suggests 
inconsistencies in the veteran's history of reported 
traumatic experiences and related symptoms.  The examiner 
noted that there were indications in the veteran's record 
that suggested an increase in sophistication and specificity 
in presentation and report, which had led to conflicting 
conclusions and diagnostic impressions.  The examiner 
concluded that, while the veteran endorsed and described a 
number of PTSD symptoms, his exaggerated response sets and 
the inconsistencies in patient and provider reports over time 
precluded accurate diagnostic interpretation.  

Regarding the veteran's history of back injury, the veteran's 
SMRs show no history or treatment of back injury while in 
service.  At the above-mentioned hearing the veteran vaguely 
attributed his back disability to having played touch 
football and other sports.  He did not identify any specific 
incident that caused injury, and stated that he never thought 
any injuries were serious, and so he never sought medical 
treatment.  On the report of the veteran's discharge physical 
he wrote "I think my health is pretty good."  He also 
checked the "no" block in response to the question of 
whether he had ever had back trouble of any kind.

The record shows the veteran suffers from a current lumbar 
spine disability, described in a July 2001 treatment note as 
an L3-L4 abscess.  The treatment note indicates that the 
veteran's complaint originated about May 2001, and that he 
had not had any known provoking incidents prior to that.  The 
note states that there was no definitive injury to his back, 
but that it had gotten worse over time.  More recently, a 
November 2002 orthopedic treatment note identified a history 
of L3 vertebral osteomyelitis and surrounding soft tissue 
mass on the left in the psoas muscle.  



II.  Analysis

A.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2003).  Where it is 
determined that the veteran was engaged in combat with the 
enemy and the claimed stressor is related to such combat, the 
veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence, absent 
clear and convincing evidence to the contrary.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's account as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d), (f) (2003); Cohen v. Brown, 10 Vet. App. 128 
(1997).

As noted above, there is no evidence that the veteran was 
ever in combat.  In fact, as noted above, the veteran 
disavowed any combat experience in his conversations with VA 
medical providers, and further denied being directly involved 
in the taking of a life or witnessing death.  Further, since 
the PTSD stressor the veteran alleged in his hearing was not 
reported as being combat-related, but rather an assault on 
the streets of Bangkok, the veteran's lay testimony by itself 
is not enough to establish the occurrence of the alleged 
stressor.  By his testimony the veteran has indicated that he 
did not report his alleged attack to either civil or military 
authorities, and therefore no records exist which could 
corroborate his story.  

Treatment records indicate that the veteran has alluded to 
combat experiences which produced stressors.  The record is 
clear, however, that the veteran did not serve either in 
Vietnam or in combat.  In addition to there being no record 
of combat in the veteran's military service record, the 
veteran himself has told VA medical examiners that he did not 
participate in combat.

Despite the lack of corroborating evidence of a claimed 
stressor, the Board finds that this case turns on another 
question, namely whether the veteran currently suffers from 
PTSD.  Notwithstanding Dr. J.C.'s assessment of chronic PTSD, 
there is no definite diagnosis of PTSD in accordance with 
DSM-IV, as required by 38 U.S.C.A. § 4.125(a).  Dr. J.C. 
noted PTSD symptoms, but does not explain the assessment 
further.  When the veteran underwent a more comprehensive 
evaluation in August 2002, it was noted that he indeed 
reported and endorsed many symptoms of PTSD, but it was clear 
from the examiner's conclusions that PTSD was not found.  In 
fact, it was felt that the veteran had provided exaggerated 
responses and inconsistencies over time that precluded an 
accurate assessment.  The Board is persuaded by this more 
comprehensive evaluation and the conclusions arrived at in 
August 2002, namely that the veteran's psychological status 
is not clearly one of PTSD as defined by DSM-IV.  38 C.F.R. 
§ 3.304.

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107 (2002); 38 C.F.R. 
§ 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  The Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all of the evidence, the Board finds 
that a preponderance of the evidence is against the claim of 
service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, supra, at 57-58.

B.  Lumbar spine disability

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

As noted above, the veteran's SMRs contain no evidence that 
the veteran was ever treated for or diagnosed with any back 
disability, and, the evidence shows no back disability 
manifested itself until years after military service.  The 
veteran's own testimony about the etiology of his back injury 
is vague, and he alleges no specific in-service incidents or 
accidents as the origin of his current back disability.  
Thus, while there is medical evidence of a current 
disability, there is no medical evidence, or competent lay 
evidence, of in-service incurrence or aggravation of an 
injury or disease, and no medical evidence of a nexus between 
the current disability and the in-service disease or injury.

The only evidence of record supportive of the veteran's claim 
of an in-service injury or disease consists of the lay 
statements of the veteran himself.  Competent lay evidence is 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2003).  
Medical diagnosis, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe an injury in service 
or the symptoms of a back disability, he is not competent to 
provide medical opinion as to its diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).  In the veteran's case, the lack of evidence 
relating current disability to injury or disease in service 
is more persuasive than the veteran's own uncorroborated 
allegations.  Consequently, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection.



C.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the manner of processing of veterans' claims.  In 
adjudicating this veteran's claims of service connection, the 
Board has considered the provisions of the VCAA.  Among other 
things, the VCAA and implementing regulations require VA to 
notify the claimant and the claimant's representative of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2002, well before the RO's initial denial of the veteran's 
claims for service connection for PTSD and lumbar spine 
disability.  

Specifically regarding VA's duty to notify, the February 2002 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefits sought, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what information VA would assist in 
obtaining on the veteran's behalf, and where the veteran was 
to send the information sought.  Additionally, the RO 
informed the veteran of the results of its rating decision, 
and the procedural steps necessary to appeal.  The RO 
provided a statement of the case (SOC) reporting the results 
of the RO's review.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's SMRs and service records, as well as 
treatment records from VAMC St. Louis.  As for whether 
further action should have been undertaken by way of 
obtaining additional medical opinion on the question of 
service connection, the Board notes that such development is 
to be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2003).  In this case, 
the veteran has lumbar spine disability, but there is no 
indication, except by way of unsupported allegation, that 
such disability may be associated with military service.  
Additionally, as already noted, the available medical 
evidence supports the conclusion that he does not have a 
diagnosis of PTSD in accordance with DSM-IV.  38 C.F.R. 
§ 3.304.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.


ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for a lumbar spine 
disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



